Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered January 13, 2000, convicting defendant, after a jury trial, of unlawful imprisonment in the first degree, criminal possession of a weapon in the second and third degrees, endangering the welfare of a child and menacing in the second degree, and sentencing him to an aggregate term of four years, unanimously affirmed.
The court properly denied defendant’s challenges for cause to two prospective jurors. As to each panelist, the record, viewed as a whole, supports the court’s determination that the panelist’s promise to be impartial was credible (see, People v Arnold, 96 NY2d 358, 363). Each panelist’s responses included the requisite unequivocal assurance of impartiality (see, People v Ortega, 245 AD2d 213, lv denied 91 NY2d 1011).
We have considered and rejected defendant’s remaining claims. Concur — Williams, P.J., Nardelli, Tom, Lerner and Friedman, JJ.